DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 9/21/2020 has been entered.
	
Status of Claims
Claim(s) 1-18 and 28-29 is/are pending of which Claim(s) 1 and 28 is/are presented in independent form.
All references relied up on and not cited in the current Form 892 may be found in previous 892's or IDS'.

Response to Arguments
First Argument:
	Applicant argues Reid does not disclose “the temporally controlled elasticity varies over time and is provided by at least one of a manner in which the substrate is woven or elasticity of woven threads of the substrate” (as amended to claims 1 and 28) because it is not caused by “the manner in which it is woven” or the “elasticity of the woven threads of the substrate” (Remarks Page 9).
	Examiner’s Response:
9/21/2020 have been fully considered but they are not persuasive. As discussed in the rejection below, the yarns 43 which are electrically stimulated to cause a change in the elasticity of the fabric are disclosed to be knit into the fabric (see [0036] of Reid) thus this means that these yarns are a part of the manner in which the substrate as a whole is woven (being knit into the substrate means the yarn 43 is a part of the weave) and even further the yarns 43 have their structure altered (lengths shortened) via the electric current such that the elasticity of the woven (knit) threads of the yarn 43 change in their provided elasticity (see [0036]). Thus as currently claimed, Reid still entirely reads on this new amended claim language present in claims 1 and 28.
Second Argument:
	Applicant argues Trainor does not disclose the newly amended claim language “the temporally controlled elasticity varies over time and is provided by at least one of a manner in which the substrate is woven or elasticity of woven threads of the substrate”.
	Examiner’s Response:
	Applicant's arguments filed 9/21/2020 have been fully considered but they are not persuasive. As discussed in the rejection below, Trainor actually discloses the elastic properties of the woven substrate changes as it is stretched in Col. 4 lines 25-55 wherein as the weave is stretched eventually the inelastic yarns will limit the elastic yarns such that the substrate becomes inelastic and is restricted in its elastic capabilities. And as discussed in Col. 7 lines 42-68 the substrate is stretched as it is wound around the body part such that then this change in elasticity is reliant on time as it takes time to stretch the substrate.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1-6 and 28-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reid (US 2009/0234265 A1).
	Regarding claim 1, Reid discloses a woven substrate that can be applied to a user's body part (compression adjustable fabrics and garments that are applied to a user’s body, Figs 1-5, wherein a compression element is knit into the fabric, title, abstract, p. [0018]; “knit” is defined as “to make (a garment, fabric, etc.) by interlocking loops of one or more yarns either by hand with knitting needles or by machine” and “woven” is defined as “to interlace (threads, yarns, strips, fibrous material, etc.) so as to form a fabric or material”, see Dictionary.com definitions: https://www.dictionary.com/browse/knit, https://www.dictionary.com/browse/woven, Examiner has relied on commonly known definitions as no explicit definition was provided by applicant in the specification) having a region of temporally-controlled elasticity that transitions between a first state and a second state when activated (compression garment 10 comprises a compression element 11 integrated within the fabric structure of the garment and having variable compressive capabilities, such as going from a first relaxed stated to a second compressed state when the compression element 11 is activated, compression element 11 comprises electrically stimulatable yarns 43 that when activated provide a varying increasing compressive pressure to the body over time when being adjusted, p. [0024, 0036-0042]), wherein the first state is more relaxed than the second state (the first state is considered in a 
	wherein the temporally controlled elasticity varies over time (as discussed above the yarns 43 cause the change in elasticity when activated or deactivated by stimulator 44 (see [0036-0038]) such that the yarns 43 going from an activated to deactivated state is firstly an implicit change in time and directly controls the elasticity by altering the structure of the knit by shortening in length via contraction (see [0036-0038])) and is provided by at least one of a manner in which the substrate is woven (see [0036] wherein the yarns 43 are knit into the fabric structure of the device thus providing such temporally controlled elasticity by a manner in which the substrate is woven as a whole) or elasticity of woven threads of the substrate (see [0036] 
Regarding claim 2, Reid discloses the invention as applied to claim 1 above. 
Reid further discloses wherein internal energy of the substrate in the first state is less than internal energy of the substrate in the second state (compression garment 10 comprises a compression element 11 integrated within the fabric structure of the garment and having variable compressive capabilities, such as going from a first relaxed stated to a second compressed state when the compression element 11 is activated, the first state is considered in a relaxed state when the wearer puts on the garment 10 and the garment is not yet providing a compressive force imparted by the compressive element, the fabric structure of the garment 10 inherently provides some level of compression to the body part, the second state is when the compressive element 11 within the garment 10 is activated and provides an additional compressive force to the wearer, compression element 11 comprises electrically stimulatable yarns 43 that provide a compressive pressure to the body over time when being adjusted, p. [0021, 0024, 0036-0037, 0042]).
Regarding claim 3, Reid discloses the invention as applied to claim 1 above. 
Reid further discloses wherein the force applied to the body part by the substrate varies as the substrate reverts from the second state to the first state (compression garment 10 comprises a compression element 11 integrated within the fabric structure of the garment and having variable compressive capabilities, such as going from a first relaxed stated to a second compressed state when the compression element 11 is activated, the first state is considered in a relaxed state when the wearer puts on the garment 10 and the garment is not yet providing a compressive force imparted by the compressive element, the fabric structure of the garment 10 inherently provides some level of compression to the body part, the second state is when the compressive element 11 within the garment 10 is activated and provides an additional 
Regarding claim 4, Reid discloses the invention as applied to claim 1 above. 
Reid further discloses wherein different regions of the substrate possess different temporally-controlled elasticity (the compression element 11 can include a plurality of separate, electrically stimulatable yarns 43 such as: the calf portion 30 of the compression adjustable anti-embolism stocking 10 can include a first electrically stimulatable yarn 46, the ankle portion 31 can include a second electrically stimulatable yarn 47 separate from the first electrically stimulatable yarn 46, and the foot portion 33 can include a third electrically stimulatable yarn 48 separate from the first and second electrically stimulatable yarns 46, 47, respectively, each of the first, second, and third electrically stimulatable yarns 46, 47, 48, respectively, can be independently connected to an electrical stimulator 44 with a stimulator connecting cable 45, thus allowing the amount of compressive pressure in each of the first, second, and third electrically stimulatable yarns 46, 47, 48, respectively, to be adjusted independently so as to separately vary the amount of compressive pressure at different locations in the garment 10, p. [0038]).
Regarding claim 5, Reid discloses the invention as applied to claim 1 above. 
Reid further discloses wherein the substrate moves from the second state to the first state via any one of elongation or shortening of the substrate, or relaxation or stiffening of the substrate (varying levels of electrical stimulation can be provided to the electrically stimulatable yarn 43 and as a result the electrically stimulated yarn 43 can be shortened by varying amounts and thereby provide correspondingly varying degrees of compressive pressure to an underlying anatomical structure of a person wearing the garment 10, and wherein the electrically stimulated 
Regarding claim 6, Reid discloses the invention as applied to claim 1 above. 
Reid further discloses wherein the substrate possesses spatially-controlled elasticity, whereby different regions of the substrate have different elasticity (the compression element 11 can include a plurality of separate, electrically stimulatable yarns 43 such as: the calf portion 30 of the compression adjustable anti-embolism stocking 10 can include a first electrically stimulatable yarn 46, the ankle portion 31 can include a second electrically stimulatable yarn 47 separate from the first electrically stimulatable yarn 46, and the foot portion 33 can include a third electrically stimulatable yarn 48 separate from the first and second electrically stimulatable yarns 46, 47, respectively, each of the first, second, and third electrically stimulatable yarns 46, 47, 48, respectively, can be independently connected to an electrical stimulator 44 with a stimulator connecting cable 45, thus allowing the amount of compressive pressure in each of the first, second, and third electrically stimulatable yarns 46, 47, 48, respectively, to be adjusted independently so as to separately vary the amount of compressive pressure at different locations in the garment 10, p. [0038]).
Regarding claim 28, Reid discloses a sleeve 10 for fitting over a body part (compression adjustable fabrics and garments that are applied to a user’s body, see Figure 3, wherein a compression element is knit into the fabric, title, abstract, p. [0018]; “knit” is defined as “to make (a garment, fabric, etc.) by interlocking loops of one or more yarns either by hand with knitting needles or by machine” and “woven” is defined as “to interlace (threads, yarns, strips, fibrous material, etc.) so as to form a fabric or material”, see Dictionary.com definitions: https://www.dictionary.com/browse/knit, https://www.dictionary.com/browse/woven, Examiner has relied on commonly known definitions as no explicit definition was provided by applicant in the specification) characterized in that the sleeve comprises a woven substrate (combination of knit fabric of compression garment 10 and the knit yarns 43 (which are the compression 
wherein the temporally controlled elasticity varies over time (as discussed above the yarns 43 cause the change in elasticity when activated or deactivated by stimulator 44 (see [0036-0038]) such that the yarns 43 going from an activated to deactivated state is firstly an implicit change in time and directly controls the elasticity by altering the structure of the knit by shortening in length via contraction (see [0036-0038])) and is provided by at least one of a manner in which the substrate is woven (see [0036] wherein the yarns 43 are knit into the fabric structure of the device thus providing such temporally controlled elasticity by a manner in which the substrate is woven as a whole) or elasticity of woven threads of the substrate (see [0036] wherein the yarns 43 have their structure altered (lengths shortened) via the electric current such that the elasticity of the woven (knit) threads of the yarn 43 change in their provided elasticity).
Regarding claim 29, Reid discloses the invention as applied to claim 28 above. 

(wherein then there are multiple layers (wherein “layer” means “thin sheet of substance”, see https://dictionary.cambridge.org/us/dictionary/english/layer, and/or “a thickness of some material”, see https://www.dictionary.com/browse/layer), such that then each of these substrates (yarns 46/47/48 of yarn 43 knit into the fabric 10) are three distinct layers (in the form of a thickness of a the knit material as a whole and the fact these each comprise a distinct thin sheet of “substance”) interconnected by layers of just the garment 10 fabric as seen in Figure 3 and [0038], thus the sleeve 10 comprises multiple layers of the substrate (yarns 43 knit with the fabric of sleeve 10) that each have a different temporally controlled elasticity).
Claims 1, 7-16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trainor (US 4,665,909). 
Regarding claim 1, Trainor discloses a woven substrate that can be applied to a user's body part (a winding bandage for applying a compressive force to a body part, abstract) having a region of temporally-controlled elasticity that transitions between a first state and a second state when activated (bandage 10 includes a fabric strip 12, the first state is when the fabric strip 12 is in a relaxed/unstretched state, the second state is when the fabric strip 12 is wrapped around a body part thus imparting a compressive force, the fabric strip includes a plurality of knitted primary warp/wale yarns 34, 45 are interwoven or floated between front and back strands of weft/filling yarns 42, 44, a plurality of secondary warp strands 52 and longitudinally interlayed or floated between and parallel with each of the wales of the primary warp yarn 34, such that the secondary warp strands enable the fabric to be stretched and to exert a compressive force when secured on/wrapped around a body part, Figs 1-7, col 3 lines 65-68, col 4 lines 1-55) (further closely see Col. 4 lines 25-55 wherein the substrate has a restricted extent of elongation such that when stretched a certain amount the substrate will be mainly inelastic thus meaning that as the substrate is stretched then the elasticity changes), wherein the first state is more relaxed than the second state (the first state is when the fabric strip 12 is in a relaxed/unstretched state, the second state is when the fabric strip 12 is wrapped around a body part thus imparting a compressive force, col 3 lines 65-68, col 4 lines 37-55), and the region of the woven substrate can at least partially revert from the second state to the first state over an extended time period resulting from the temporally-controlled elasticity of the region of the woven substrate (the bandage applies a compressive force to the body part when secured by a first and second closure member 18, 22, wherein over time the compressive force can released from the compressed state to a relaxed state by adjusting/removing the second closure member, the first closure member 18 remains gripping the back side 16 of the bandage securely enough to maintain the position of the bandage and inherently applying a small force on the wrist while the remainder of the bandage is being stretched/wrapped around the wrist or unstretched and removed from around the wrist, thus when being removed begins to 
wherein the temporally controlled elasticity varies over time (as discussed above and in Col. 7 lines 42-67 and Col. 4 lines 25-55 and Col. 8 lines 15-16, the elasticity changes when going from an unstretched/relaxed state to a wrapped/stretched state (the inelastic yarns eventually restrict the elastic yarns as the fabric as a whole is stretched), wherein the process of wrapping around the body part requires an extent of time, thus causing the elasticity to vary over time) and is provided by at least one of a manner in which the substrate is woven or elasticity of woven threads of the substrate (See Col. 4 lines 25-55, wherein the way the substrate is woven causes the woven substrate to go from being elastic to inelastic at a certain amount of stretch and this is caused by the various elastic and inelastic properties of the threads of the device).
Regarding claim 7, Trainor discloses the invention as applied to claim 1 above. 
Trainor further discloses wherein the substrate is woven using at least two threads/fibres, wherein each thread has a different elasticity (fabric strip 12 is made of at least three different threads of yarn that are all interwoven together, a plurality of wales of single strand multifilament primary warp yarn are made of a polypropylene, a plurality of aligned front 
Regarding claim 8, Trainor discloses the invention as applied to claim 1 above. 
Trainor further discloses wherein the substrate includes at least one thread possessing elasticity that varies along the length of the thread (fabric strip 12 comprises a plurality of secondary elastic warp yarns are longitudinally interlayed between the weft yarns and parallel with the warp yarns, the secondary elastic warp yarns exhibits elastic properties and may be constructed of rubber or synthetic strands, wherein the secondary warp strands enable the fabric to be stretched and to exert a compressive force when secured on the body, as such each strand possesses elasticity that varies along the longitudinal direction of the thread, when the fabric strip 12 is in a compressed state the strands are stretched and provide one elasticity that is strained or stretched and when the fabric strip is in a relaxed state the strands can also relax and has a different elasticity, Figs 3-5, col 4 lines 25-55).
Regarding claim 9, Trainor discloses the invention as applied to claim 1 above. 
Trainor further discloses wherein the substrate includes at least one thread possessing elasticity that varies within the cross-section of the thread (fabric strip 12 comprises a plurality of secondary elastic warp yarns are longitudinally interlayed between the weft yarns and parallel with the warp yarns, the secondary elastic warp yarns exhibits elastic properties and may be constructed of rubber or synthetic strands, wherein the secondary warp strands enable the fabric to be stretched and to exert a compressive force when secured on the body, as such each strand possesses elasticity that varies along the longitudinal direction of the thread and 
Regarding claim 10, Trainor discloses the invention as applied to claim 1 above. 
Trainor further discloses wherein the substrate is woven using threads arranged in different directions such that the threads move frictionally relative to one another causing the transition from the first state to the second state to occur over an extended time period (plurality of knitted warp yarns 34 and secondary elastic yarns 52 extends the full length of the fabric strip parallel with the longitudinal direction 28, the plurality of weft yarns 42, 44 are interwoven or floated between the warp yarns in a transverse direction 32,  when the fabric strip is stretched the warp yarns contract from side to side in the transverse direction and lengthen in the longitudinal direction such that the woven threads move against each and create a friction allowing the fabric to be stretched and apply a compressive force, col 4 lines 1-55, col 7 lines 42-68, col 8 lines 1-16).
Regarding claim 11, Trainor discloses the invention as applied to claim 1 above. 
Trainor further discloses wherein the substrate includes a plurality of connectors (a first closure member 18 located on the front side 14 of the bandage but contacts the back side 16 when the fabric strip 12 is wrapped around a body part, and a second closure member 22 located on the back side 16 of the bandage but contacts the front side 14 when the fabric strip is wrapped around a body part, Figs 1-2 and 6-11, col 3 lines 37-46, col 5 lines 34-68, col 6 lines 1-19, col 7 lines 42-68 and col 8 lines 1-16) for attaching the substrate to a body part, tissue, or another substrate to reduce relative movement of the substrate to the body part, tissue, or another substrate (first and second closure members 18, 22 comprise hooks with mushroom-shaped heads that maximize the gripping force with which the closure member engages the 
Regarding claim 12, Trainor discloses the invention as applied to claim 11 above. 
Trainor further discloses wherein the plurality of connectors are projections which provide a grip that has a predetermined detachment load and/or direction to hold the substrate and to minimize damage to the body part (first and second closure members 18, 22 comprise hooks with mushroom-shaped heads that maximize the gripping force with which the closure member engages the loop closure strip created by the weft and warp yarns of the fabric strip, the hooks have a stalk 68 that project outwardly from the base sheet and terminate at a head 70, since the closure members engage the material of the bandage, the compressive force is infinitely adjustable from totally relaxed to the maximum elongation of the bandage, Figs 1-2 and 6-11, col 3 lines 37-46, col 5 lines 34-68, col 6 lines 1-19, col 7 lines 42-68 and col 8 lines 1-16).
Regarding claim 13, Trainor discloses the invention as applied to claim 11 above. 
Trainor further discloses wherein the connectors are oriented in more than one direction to provide a multi-directional grip onto the body part to reduce the likelihood of the substrate detaching from the body part when subjected to a force (first and second closure members 18, 22 comprise hooks with mushroom-shaped heads that maximize the gripping force with which the closure member engages the loop closure strip created by the weft and warp yarns of the fabric strip, the hooks have a stalk 68 that project outwardly from the base sheet and terminate at a head 70, the hooks on the base sheet align in columns 72 and rows 74 with alternating hooks in each column inclined in opposite directions with all hooks in the same row inclined in the same direction thus providing a multi-directional gripping force,  Figs 1-2 and 6-11, col 3 lines 37-46, col 5 lines 34-68, col 6 lines 1-19, col 7 lines 42-68 and col 8 lines 1-16).
Regarding claim 14, Trainor discloses the invention as applied to claim 11 above. 
Trainor further discloses wherein the connectors 18/22/50 (and further comprising connectors 50, “windows” 50, see Col. 4 lines 25-28 and Col. 6 lines 19-21) are hollow to deliver biologic and/or pharmaceutical agents and/or establish conduits between the connector and a body part (these are three optional limitations, of which only one needs to be mapped because of “and/or” language, Trainor is being mapped to “establish conduits”) (first and second closure members 18, 22 comprise hooks with mushroom-shaped heads 70 (See Figure 8) that maximize the gripping force with which the closure member engages the loop closure strip created by windows 50 (Col. 6 lines 19-24) (wherein these windows 50 are a “hollow” aspect of the connectors as a whole, as hollow just means an “unfilled space”, see https://www.merriam-webster.com/dictionary/hollow, thus meaning the connectors are “hollow”) created in the interwoven the weft and warp yarns of the fabric strip, the hooks have a stalk 68 that project outwardly from the base sheet and terminate at a head 70, the hooks on the base sheet align in columns 72 and rows 74 with alternating hooks in each column inclined in opposite directions with all hooks in the same row inclined in the same direction thus providing a multi-directional gripping force within the windows thus creating conduits between the closure members and the body part wherein conduit means “a means of transporting or distributing”, see https://www.merriam-webster.com/dictionary/conduit, and in this instance the gripping force is causing a “conduit” of pressure and grip caused by the closure members to the body of the user that is wearing the bandage; and also since these windows 50 are open/hollow they are capable of providing “conduits” of anything that may move through the windows between the body part and the connectors such as air or other fluids,  Figs 1-2 and 6-11, col 3 lines 37-46, col 5 lines 34-68, col 6 lines 1-19, col 7 lines 42-68 and col 8 lines 1-16). 
Note: Examiner recommends dropping “establish conduits” from this optional limitation as it causes the claim to majorly broad and could be somewhat narrower and overcome the current rejection if focused on the “biologic” or “pharmaceutical” agents. 
Regarding claim 15, Trainor discloses the invention as applied to claim 1 above. 
Trainor further teaches wherein the substrate comprises sub-weave bands in biaxial weave structure (the fabric strip 12 includes a plurality of knitted warp yarns 34 forming individual, unconnected wales or columns 35 extended the full length of the fabric strip parallel with longitudinal direction 28, the primary warp yarn in each wale forms a series of interconnected loops 36A, 36B and 36C, loop 36B extends first in longitudinal direction 28 then back in a reverse direction to extend through and engage adjacent loop 36A at 38, loop 36A then continues toward back side 16 of the fabric and then toward the front side, the primary yarn then passes back through loop 36B at 40 and continues in direction 28 to form loop 36C, a portion of loop 36C extends back to pass through loop 36B and so on in a similar pattern, front and back strands of weft or filling yarn 42 and 44, respectively, are interwoven or floated with the knitted wales of the warp yarns in transverse direction 32 between each side edge of the fabric in a manner known to the art defining a plurality of aligned front and back courses 46 and 48, respectively, each "pick" or course of front and back weft yarn passes through and engages each loop of warp yarn aligned with that course of fabric, as such the weft and warp yarns create a biaxial weave the loops of the primary warp yarn will contract from side to side in transverse direction 32 and lengthen in longitudinal direction 28  while at the same time, the weft yarns will be carried by the loops in the warp yarn and become spread further apart in longitudinal direction 28, Figs 3-5, col 4 lines 1-45). 
Regarding claim 16, Trainor discloses the invention as applied to claim 1 above. 
Trainor further discloses wherein the substrate is anisotropic (the elongation of the bandage in a longitudinal direction is limited by the size and shape of the yarns in the knitted fabric, the fabric will become elongated or stretched in longitudinal direction 28 and the narrower or contracted in transverse direction 32 as the bandage is being stretched, col 4 lines 39-45; this is analogous to the instant applications specification on page 6 lines 26-32 which states “the substrate may be anisotropic, for example, if the substrate is in the form of a sheet applying a 
Regarding claim 18, Trainor discloses the invention as applied to claim 1 above. 
Trainor further discloses wherein the substrate comprises a degradable material (the three yarn types are made of biopolymers or synthetic polymers such as polypropylene, cotton and polyester and rubber or a synthetic strands, col 4 lines 35-36 and 56-62, col 5 lines 1-5; these materials are all degradable and are analogous to the materials used by the instant application’s specification on page 7 lines 31-34).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Reid (US 2009/0234265 A1) further in view of Uno (US 2004/0016043 A1).
Regarding claim 17, Reid discloses the invention as applied to claim 1 above. 
Reid further discloses wherein the substrates is a knitted fabric (compression fabric is a knitted fabric structure, p. [0024, 0036]) whose circumference constricts with an increase in length of the sleeve (garment 10 can be a stocking in the shape of a sleeve for the leg and foot, the compression element 11 can include a plurality of separate, electrically stimulatable yarns 43 such as: the calf portion 30 of the compression adjustable anti-embolism stocking 10 can include a first electrically stimulatable yarn 46, the ankle portion 31 can include a second electrically stimulatable yarn 47 separate from the first electrically stimulatable yarn 46, and the foot portion 33 can include a third electrically stimulatable yarn 48 separate from the first and second electrically stimulatable yarns 46, 47, respectively, each of the first, second, and third electrically stimulatable yarns 46, 47, 48, respectively, can be independently connected to an electrical stimulator 44 with a stimulator connecting cable 45, thus allowing the amount of compressive pressure in each of the first, second, and third electrically stimulatable yarns 46, 47, 48, respectively, to be adjusted independently so as to separately vary the amount of compressive pressure at different locations in the garment 10, as such the yarns can be programmed to constrict with and along an increase in the length of the sleeve, p. [0038]), however, Reid does not explicitly disclose wherein the substrate is a biaxial braided sleeve.
Uno teaches an analogous substrate (underpants garment applying a constant pressure to the body via a strong straining force material and a weak straining force material, both having an elasticity that allows them to be stretched, p. [0016, 0023-0031]) that is a biaxial braided sleeve (the stretchable materials are of at least one type selected from a two-way stretchable knitted fabric and a two-way woven fabric that are stretchable in the warp direction and the weft 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified knitted fabric of the substrate as taught by Reid to have a biaxial braided sleeve as taught by Uno in order to provide the ability for the wearer to smoothly shift from a static state to a dynamic state while suppressing a displacement of the wearer’s center of gravity (p. [0011, 0016]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889.  The examiner can normally be reached on Monday-Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        6/3/2021

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786